Citation Nr: 0213680	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  88-11 820	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE


Whether a reduction in the disability rating for residuals of 
a gunshot wound to the left knee, from 20 percent to 10 
percent disabling, was proper.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from November 1969 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.  In 
June 2002, pursuant to 38 U.S.C.A. § 7103 (West Supp. 2002), 
the designee of the Chairman of the Board granted the 
veteran's motion for reconsideration of the Board's July 1988 
decision, to the extent that the decision denied an increased 
rating, in excess of 10 percent, for residuals of a gunshot 
wound of the left knee.  (Reconsideration was not ordered as 
to the other, separate issue denied in the July 1988 decision 
of the Board, and that determination remains final.)  The 
case is now before an expanded panel of the Board as to the 
issue of the propriety of the rating for the left knee since 
that time.

By way of procedural history, the Board notes that an August 
1987 rating decision denied the veteran's claim for an 
increased rating, in excess of 20 percent, for residuals of 
an accidental self-inflicted gunshot wound of the left knee, 
and reduced that left knee disability evaluation to 10 
percent, effective in December 1987.  In his October 1987 
notice of disagreement, the veteran maintained that his left 
knee injury had "not improved" and appealed the decision 
that "decreas[ed] my disability from 20% to 10%".  However, 
the November 1987 statement of the case characterized the 
pertinent issue on appeal as evaluation of the residuals of a 
gunshot wound to the left knee.  In his December 1987 
substantive appeal, the veteran requested "a non-reduction 
in percentage of disability . . ." but a February 1988 
supplemental statement of the case characterized the issue 
simply as the evaluation of the service-connected residuals 
of his gunshot wound of the left knee.  In July 1988, the 
Board denied a rating in excess of 10 percent for the left 
knee disability, styling the issue as a claim for increase, 
rather than an appeal of the reduction in the rating.



In VAOPGCPREC 6-92 (March 6, 1992) the VA General Counsel 
noted that, where a veteran or his representative argues as 
to the applicability of a law not considered by the RO, that 
veteran is not prejudiced by omission of such in the 
statement of the case and there is no need to remand; rather, 
the Board is free to consider the applicability of the cited 
law, such as the laws and regulations pertinent to reductions 
discussed herein below, and provide adequate reasons or bases 
for the lack of prejudice in the decision.  In this case, the 
veteran, through his appointed service representative, has 
argued that the RO's reduction of his benefits was improper, 
as the record considered showed no improvement upon which to 
base such a reduction.

Insofar as the decision herein below completely restores the 
veteran's entitlement to a 20 percent disability rating, 
which was reduced to 10 percent by the RO in its August 1987 
decision, there is no prejudice to the veteran in terms of 
notice as to the governing regulations, and remand to cure 
any inadequacy in the statement of the case is not necessary.  
See Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  

The present Board Reconsideration decision by the expanded 
panel of undersigned Members of the Board will replace the 
Board's July 1988 decision as to the issue relating to the 
disability rating for the left knee. 


FINDINGS OF FACT

1. In a January 1972 rating decision, the RO granted service 
connection for residuals of a gunshot wound to the left 
knee and awarded a 20 percent disability evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, equating to 
moderate recurrent knee subluxation or lateral 
instability, effective from September 1971.

2. In a December 1973 rating decision, the RO continued the 
20 percent rating.  There was no further adjudicative 
action as to the left knee until August 1987, when the RO 
reduced the evaluation of the veteran's service-connected 
left knee disability from 20 to 10 percent, effective 
December 1, 1987, based upon the findings contained in a 
June 1987 VA examination report.

3. In the August 1987 rating decision, the RO did not 
consider or apply the pertinent regulations governing the 
evaluation and reduction of a service-connected disability 
rating that had been effect for at least five years.

4. Material improvement under the ordinary conditions of life 
in the veteran's residuals of a gunshot wound of the left 
knee was not shown by the record so as to justify the RO's 
August 1987 reduction of the veteran's schedular rating 
from 20 percent to 10 percent, effective December 1, 1987.


CONCLUSION OF LAW

The RO's August 1987 reduction from 20 percent to 10 percent 
for the veteran's service-connected left knee disability was 
improper; restoration of a 20 percent schedular rating for 
the veteran's service-connected residuals of a gunshot wound 
to the left knee, effective from December 1, 1987, is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100-5103A, 5106, 5107 (West Supp. 2002)); 
38 C.F.R. §§ 3.102, 3.344 (2001); 66 Fed. Reg. 45,630-632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records document that, in April 1970, the 
veteran suffered an accidental self-inflicted gunshot wound 
to the left knee.  In late 1970, the records indicate there 
was a parapatellar scar and a posteromedial scar of the left 
knee.  The veteran underwent surgery, during which there was 
removal of metallic fragments, excision of a meniscus, and 
bone grafting.  It was noted that the veteran complained of 
pain.  The medial and lateral collateral ligaments were 
intact, with no point tenderness over the joint line or 
marked quadriceps atrophy.  X-rays of the left knee revealed 
multiple metallic fragments, thought most likely to lie 
within the medial epicondyle of the femur.  It was noted that 
none of the fragments could be identified distinctly within 
the knee joint.  The final diagnosis was chondromalacia of 
the left patella.

Post service, the veteran underwent VA examination in 
November 1971.  According to the examination report, the 
veteran complained of left knee pain and aching on prolonged 
standing, and walked with a slight left limp.  On clinical 
evaluation, there was a 5-inch scar on the lower medial 
aspect of the thigh that extended to the lower border of the 
medial aspect of the left knee joint.  There was a 41/2-inch 
surgical scar immediate to the patella.  There was no skin 
discoloration or swelling, and the patella moved freely.  The 
veteran experienced extreme exquisite type shooting pain in 
the left knee on palpation, with some instability.  There was 
some very slight muscle atrophy, and range of motion of the 
left knee was from 0 to 135 degrees with audible and palpable 
crepitation.  Kneeling was difficult and the veteran had 
difficulty walking or ambulating on inclined and uneven 
surfaces.  The diagnoses were residuals of a gunshot wound to 
the left knee (medial condyle, femur) and retained gunshot 
wound fragments, medial condyle-femur-left.

In a January 1972 rating determination, the RO granted 
service connection for residuals of a gunshot wound of the 
left knee (medial condyle of the femur with retained shrapnel 
fragments).  A 20 percent disability evaluation was awarded 
under Diagnostic Code 5257, effective September 1971.  In a 
December 1973 rating decision, the RO continued the 20 
percent rating.  There was no further adjudicative action 
until August 1987 when, as described in the Introduction, 
above, the RO reduced the veteran's rating from 20 to 10 
percent, effective December 1, 1987. 

In April 1987, the RO received the veteran's claim for an 
increased evaluation for his service-connected left knee 
disability.  At that time, he complained of left knee 
instability that caused him to fall.

VA outpatient treatment records, dated in 1986 and 1987, 
include the veteran's complaints of a chronic left knee 
problem and back pain.

The veteran underwent VA examination in June 1987.  According 
to the report, he complained of moderate intermittent left 
knee pain and instability.  He reported six or seven minor 
falls since 1970 for which he had not sought medical 
treatment and which had resolved on their own, but which he 
believed were related to left knee instability.  On 
examination, he had well-healed nontender scars on the medial 
aspect of the left knee.  Left knee range of motion was 
normal, from 0 to 140 degrees, with no crepitation.  There 
was no synovial thickening or joint effusion.  There was some 
minimal instability of the anterior cruciate ligament.  Other 
ligaments were stable.  X-rays of the left knee taken at the 
time revealed scattered metallic gunshot wound fragments in 
the medial femoral condyle, with minimal calcification within 
the medial collateral ligament.  There was no evidence of 
joint effusion.  Diagnoses included well-healed nontender 
scars, ligamental instability of the left knee; and 
discomfort, as described.

In an August 1987 rating action, the RO, in pertinent part, 
reduced the veteran's service-connected left knee disability 
from 20 percent to 10 percent, effective from December 1, 
1987.  As noted, in his October 1987 notice of disagreement, 
the veteran maintained that his left knee injury had "not 
improved" and appealed the decision that "decreas[ed] my 
disability from 20% to 10%".  The November 1987 statement of 
the case characterized the pertinent issue as evaluation of 
the residuals of a gunshot wound to the left knee but did not 
address the regulations pertaining to the continuance and 
stabilization of disability evaluations.  In his December 
1987 substantive appeal, the veteran requested "a non-
reduction in percentage of disability . . . ." A February 
1988 supplemental statement of the case characterized the 
issue as evaluation of service-connected residuals of an 
accidental self-inflicted gunshot wound of the left knee.

II.  Analysis

A.  Preliminary matters - Veterans Claims Assistance Act

The appellant has challenged the propriety of the August 1987 
RO rating decision that reduced his service-connected 
residuals of a gunshot wound of the left knee from 20 percent 
to 10 percent.  Before addressing this issue, the Board notes 
that, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 
5106-7 (West Supp. 2002)), which, in pertinent part, 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that a remand for the Board to 
consider the matters on appeal in light of the VCAA sections 
codified at sections 5102, 5103, and 5103A is not required).

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).

In view of the foregoing, although the instant matter is 
derivative of the July 1988 decision of the Board, and arose 
through an order by the Chairman's designee rather than as a 
current appeal, the Board will assume, without deciding, that 
the VCAA is applicable to the present Reconsideration 
decision.  However, in light of the Board's decision herein, 
as set forth in detail below, which grants the benefits 
sought on Reconsideration of the prior decision of the Board, 
the Board finds that, to whatever extent the VCAA 
requirements apply, there is no prejudice in the Board's 
proceeding to decision without further notification 
concerning the VCAA.  See Bernard v. Brown, discussed in the 
Introduction, above.

B.  Discussion

There is no question that VA has the responsibility to reduce 
a disability rating when the facts of a particular case 
warrant such action under the law.  The regulations note that 
"[o]ver a period of many years, a veteran's disability claim 
may require ratings in accordance with changes in laws, 
medical knowledge and his or her physical or mental 
condition."  38 C.F.R. § 4.1 (2001).  However, the 
circumstances under which rating reductions can occur are 
limited pursuant to regulations promulgated by the Secretary 
of Veterans Affairs.

For disabilities with ratings that have continued for long 
periods of time (i.e., five years or more), a reduction in 
evaluation requires, among other things, evidence of 
sustained material improvement under the ordinary conditions 
of life, as evidenced by full and complete examinations; 
reduction on the basis of a single examination is prohibited.  
38 C.F.R. § 3.344(a), (b). 

Procedurally, VA regulations provide that, where reduction in 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance is to be prepared setting forth all material 
facts and reasons.  The beneficiary must be notified of the 
contemplated action, furnished detailed reasons therefor, and 
given 60 days in which to present additional evidence and 30 
days to request a predetermination hearing for the purpose of 
showing that compensation should not be reduced. Thereafter, 
if additional evidence is not received, a final rating will 
be promulgated and the award will be reduced, effective from 
the last day of the month in which the 60-day period from the 
date of notice to the beneficiary of the final rating action 
expires.  38 C.F.R. § 3.105(e), (i) (2001).

The Court of Appeals for Veterans Claims has had occasion to 
describe the workings of 38 C.F.R. § 3.344.  In order to 
reduce a rating that has continued at the same level for five 
years or more, the Court has held, the requirements of 38 
C.F.R. § 3.344(a) and (b) must be satisfied.  That regulation 
provides in pertinent part that: (1) the entire record of 
examinations and the medical history must be reviewed to 
ascertain whether the recent examination was full and 
complete; (2) examinations that are less full and complete 
than those on which payments were authorized or continued 
will not be used as a basis for reduction; (3) ratings on 
account of diseases subject to temporary and episodic 
improvement will not be reduced on any one examination, 
except where all evidence warrants a conclusion of sustained 
improvement and that such improvement will be maintained 
under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  
If doubt remains after according due consideration to all the 
evidence discussed above, then the rating agency will 
continue the rating in effect, pending reexamination.  38 
C.F.R. § 3.344(b).

Subsections (a) and (b) of section 3.344 apply to ratings 
that have continued for five years or more at the same level.  
38 C.F.R. § 3.344(c).  The duration of a rating is measured 
from the effective date assigned that rating until the 
effective date of the actual reduction.  See Brown v. Brown, 
5 Vet. App. 413, 418 (1993).  See also Hayes v. Brown, 9 Vet. 
App. 67, 73 (1996); Kitchens v. Brown, 7 Vet. App. 320, 325 
(1995) (Where VA reduces the veteran's rating without 
observing applicable laws and regulations, the rating is void 
ab initio, and the Court will set aside the decision as not 
in accordance with the law.); Dofflemeyer v. Derwinski, 2 
Vet. App. 277, 282 (1992).

Pursuant to the above provisions, the Court has held that 
"the RO and Board are required in any rating reduction case 
to ascertain, based upon review of the entire recorded 
history of the condition, whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations."  Brown v. Brown, 5 Vet. App. at 421.  
Additionally, in any rating reduction case, not only must it 
be determined that an improvement in a disability has 
actually occurred, but that such improvement reflects 
improvement in ability to function under the ordinary 
conditions of life and work.  Id.; see 38 C.F.R. §§ 4.2, 
4.10.  Furthermore, a claim as to whether a rating reduction 
was proper must be resolved in the veteran's favor unless the 
Board concludes that the preponderance of the evidence weighs 
against the claim.  Id., citing Gilbert v. Derwinski, 1 Vet. 
App. at 58.  A rating reduction case is not a rating increase 
case.  Brown v. Brown, 5 Vet. App. at 421, citing Peyton v. 
Derwinski, 1 Vet. App. 282, 286 (1991).

Although the Brown case was decided in 1993 and is not 
controlling in a case based on the law in effect in 1987, it 
is nevertheless instructive, for it involves the analysis of 
a regulation that was, and is, identical in all material 
respects to that in effect when the rating reduction was 
effectuated by the RO.

Moreover, the VA examination to which the RO referred in 1987 
did not, in fact, show much change in the underlying 
condition.  The record strongly suggests that the RO in 1987 
failed to take into account the whole recorded history of the 
disability for purposes of assigning the appropriate rating, 
as required by 38 C.F.R. §§ 4.1 and 4.2, then and now.

In August 1987, the RO rating decision failed to consider 
38 C.F.R. § 3.344(a), providing that the entire record of 
examinations and the medical-industrial history must be 
reviewed to ascertain whether the recent examination (in this 
case, the VA examination of June 1987) was full and complete, 
and that examinations less full and complete than those on 
which payments were authorized or continued could not be used 
as a basis of reduction.  Subsection (a) also indicates that, 
though material improvement in the physical condition may be 
clearly reflected, the rating agency must consider whether 
the evidence made it reasonably certain that the improvement 
could be maintained under the ordinary conditions of life.

As there is no specific reference to 38 C.F.R. § 3.344, and 
no evidence that it was considered, in the August 1987 rating 
decision, the remaining question is whether the veteran was 
prejudiced by the error.  Since the issue was whether the 
reduction was justified and the rating had been in effect for 
five years or more, the RO was required to establish that the 
rating reduction was in compliance with 38 C.F.R. § 3.344(a).  
In this case, the Board believes that the RO erred 
prejudicially in placing the burden on the veteran to 
demonstrate entitlement to a 20 percent rating, rather than 
placing the burden on VA to show compliance with 38 C.F.R. 
§ 3.344.

The January 1972 rating decision that granted service 
connection for the left knee disability and awarded the 20 
percent rating was based, in large measure, on the findings 
of the November 1971 VA examination.  At the examination, the 
veteran experienced extreme exquisite-type shooting pain in 
the left knee on palpation, with some instability.  Physical 
examination revealed that the veteran walked with a slight 
limp, range of motion of the left knee was from 0 to 135 
degrees with audible and palpable crepitation, and he had 
difficulty walking on inclined or uneven surfaces.  The 
pertinent diagnoses were gunshot wound of left knee joint 
(medial condyle femur) with residuals and retained gunshot 
wound shrapnel fragments (medial condyle femur on the left).  

At the time of the VA examination in June 1987, the veteran 
complained of moderate intermittent left knee pain and 
instability, and reported six to seven minor falls since his 
1970 injury, which he believed were related to left knee 
instability, and which later resolved on their own.  Physical 
examination findings showed well-healed nontender scars on 
the medial aspect of the left knee, and range of motion from 
0 to 140 degrees with minimal instability of the anterior 
cruciate ligament, no crepitation, and a normal gait.  The 
pertinent left knee diagnoses were well-healed nontender 
cicatrices; ligamental instability; and discomfort as 
described.

It is the finding of the Board that the RO failed to apply 
38 C.F.R. § 3.344 in 1987, thus rendering the decision to 
reduce the veteran's disability evaluation void ab initio as 
not in accordance with the law.  Dofflemyer v. Derwinski, 2 
Vet. App. 277, 282 (1992); see also Brown v. Brown, 5 Vet. 
App. at 422 and Lehman v. Derwinski, 1 Vet. App. 339, 343 
(1991).  The RO neither specifically nor implicitly found 
material improvement in the veteran's condition based upon 
all the facts that were then of record.  In addition, there 
is no indication that the RO addressed whether any 
improvement in the veteran's condition was attained under the 
ordinary conditions of life, which was a material issue of 
fact required by 38 C.F.R. § 3.344.  Accordingly, where the 
service-connected evaluation is reduced without observing the 
applicable law, the rating decision upon which it is based is 
void from its inception, and the prior disability evaluation 
must be reinstated retroactive to the effective date of the 
reduction.  Schafrath v. Derwinski, 1 Vet. App. 589, 595-596 
(1991).

Since the August 1987 rating decision failed to consider 
38 C.F.R. § 3.344, resulting in the application of the 
incorrect legal standard of proof, the veteran was prejudiced 
thereby.  Consequently, the Board finds that restoration of 
the 20 percent rating for residuals of a gunshot wound to the 
left knee from the date of reduction, December 1, 1987, is in 
order.


ORDER

Restoration of the 20 percent rating for residuals of a 
gunshot wound to the left knee, from December 1, 1987, is 
granted, subject to the applicable provisions pertinent to 
the disbursement of monetary funds. 



			
               GEORGE R. SENYK			J. F. GOUGH
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



			
               RONALD R. BOSCH		     WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

